978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfonza Leonard ARTIS, Sr., Petitioner-Appellant,v.Warden of GREENSVILLE CORRECTIONAL CENTER, Respondent-Appellee.
No. 92-6594.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 21, 1992Decided:  October 29, 1992As Amended March 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-744-3)
Alfonza Leonard Artis, Sr., Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
Dismissed.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Alfonza Leonard Artis, Sr., seeks to appeal the district court's order dismissing without prejudice his habeas corpus petition filed pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Artis v. Warden, Greensville, No. CA-91-744-3 (E.D. Va.  May 15, 1992).  We deny Appellant's motion for order of review of claims change and motion to vacate because of no Appellee's brief and grant Appellant's motion to amend informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED